Matter of Mark T. (Stabinsky) (2020 NY Slip Op 07072)





Matter of Mark T. (Stabinsky)


2020 NY Slip Op 07072


Decided on November 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2019-01826
 (Index No. 1512/18)

[*1]In the Matter of Mark T. (Anonymous), appellant.
Susan Stabinsky, etc., respondent.

Mental Hygiene Legal Service, Garden City, NY (Michael D. Neville, Felicia B. Rosen, and Dennis B. Feld of counsel), for appellant.
Letitia James, Attorney General, New York, NY (Anisha S. Dasgupta and Amit R. Vora of counsel), for respondent.
In a proceeding for permission to administer a course of medication to a patient without his consent, Mark T. appeals from an amended order of the Supreme Court, Rockland County (Robert M. Berliner, J.), entered January 11, 2019. The amended order, after a hearing, granted the petition.

DECISION & ORDER
Motion by the petitioner, inter alia, to dismiss the appeal on the ground that it has been rendered academic. By decision and order on motion of this Court dated May 6, 2020, that branch of the motion which was to dismiss the appeal on the ground that it has been rendered academic was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal as academic is granted; and it is further,
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
It is undisputed that the appellant is no longer a patient at Rockland Psychiatric Center and that the order appealed from has expired by its own terms. Thus, the appeal has been rendered academic (see Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 810-811; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Inasmuch as this matter does not warrant invoking an exception to the mootness doctrine (see Saratoga County Chamber of Commerce v Pataki, 100 NY2d at 811; Matter of Hearst Corp. v Clyne, 50 NY2d at 714-715), the appeal must be dismissed as academic (see e.g. Matter of Belkin v Barry R., 176 AD3d 808, 808; Matter of Michael P. [Perlman], 131 AD3d 1062, 1062-1063; Matter of McGrath, 245 AD2d 1081).
BALKIN, J.P., ROMAN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court